— In an action on a promissory note, the plaintiff appeals from an order of the Supreme Court, Nassau County, entered April 3, 1979, which denied its motion, pursuant to CPLR 3213, for summary judgment in lieu of complaint. Order reversed, on the law, with $50 costs and disbursements, and motion for summary judgment in favor of the plaintiff is granted. With respect to the enforceability of the promissory note, executed by the defendant Ataipa Construction Corporation on November 13, 1974, and the prior guarantees, we find that there are no triable issues of fact which can defeat the plaintiff’s motion for summary judgment. Mollen, P. J., Damiani, Lazer and Margett, JJ., concur.